Burch, J-.
(concurring): The Chinese have boots for the feet which prevent their natural growth and development beyond the measure of childhood days. Old decisions rendered without any possible conception or consideration of future circumstances and conditions ought not to be allowed to produce the same effect on the law of a commonwealth.
« The case of Caulkins v. Matthews, 5 Kan. 191, was decided in 1869. The suit was brought to recover for the loss of. a horse described as “blind of an eye,” which fell into an open well on private grounds unenclosed. There was no road through the premises, and the horse was not injured upon any road. The court, however, in speculating upon what might have been the rights of the plaintiff at a place where his horse was not injured if there had been a road there, said that it could hardly be supposed that he could make pasture-fields of the public highways ; that men may pass and repass with their stock upon the public highways, but that such is the extent of their right— meaning, of course, their right with respect to stock on the highway.
In 1878 the case of Comm’rs of Shawnee Co. v. Beckwith, 10 Kan. 603, was decided. A road was laid out which embraced a hedge within its limits. The landowner wanted damages for a total deprivation of the hedge which was removable. The court held that his damage was the cost of removing the hedge and any depreciation it suffered by removal. Why it was not the duty of the road overseer to remove the hedge as an obstruction to travel does not appear. In the *229opinion it was said-that nothing connected with the land passes to the public except what is actually necessary to make the road a good and sufficient thoroughfare for the public; that the public obtains a mere easement in the land; that the fee remains in the owner; that he continues to own everything connected with it which is not necessary for the public use as a highway; and that he may remove trees, grass, hedges, fences, buildings, etc., so long as he does not interfere with the use of the road as a public highway. All of this, it may be conceded, is true to-day, and perfectly true for the plaintiff in this case after the defendant’s telephone-poles are up. But the court, having in mind the Caulkins-Matthews case, cited it as authority upon the rights of the public generally in a regularly laid-out highway. Even if the decision were open to the interpretation that the public use of a highway is limited to travel and passing from place to place, I do not think that a blind horse, which in 1869 fell into a well where there was no road, ought now to block the public highways of the state to expanding and increasing public necessities and uses. However, the court did not limit the use of a highway to passing and, repassing or to such acts only as involve motion. The language is: “It [the public] obtains the right for persons to pass and repass, and to use the road as a public highway only, and nothing more.” That is all I claim for the public in this action.
The law upon this subject has been too much confused by fictions which do not coincide with the facts. I should like to square the law as nearly as possible with the facts. In cities the fiction is that the fee of streets is in the county. But the county is not a real proprietor. If the streets be vacated the title of the county vanishes. The fiction is used merely to *230■express the fact that the public has full rights over the streets for public purposes. In the country the fiction is that the public has a mere easement. As a matter of substantial fact, the owner loses his land, and fully understands that he loses it, when condemnation is made. True, he may quarry under the road if he do not impair it, and may do some things upon the surface of the ground if he do not obstruct the public—it is a crime for him to- scour his plows there ; and if .it should ever be vacated full dominion will reattach. But the public acquires the right to exclude him absolutely, if necessary, and in point of practical fact, as opposed to legal theory, does exclude him from it except as an abutter and as one of the public. When, therefore, the road is subjected to a new use there is no substantial damage. The concluding words of the paragraph quoted from Joyce on Electrical Law in the dissenting opinion are these :
“The amount of compensation to which he is entitled would, in most cases, however, be purtly nominal.”
In Keasbey on Electrical Wires, at pages 126, 127, the following statements occur :
“There must be an extension of the uses to which streets are put, and so long as they serve the public convenience, and do not affect the use formerly enjoyed by the landowner, there would seem to be no good reason why the landowner should have a right to object, since, in such a case, if he were entitled to damages, they would amount to nothing. . . . Another difficulty is that it is hard to distinguish between a rural and an urban street, and that the nature of a street changes insensibly from the foi'mer to the latter, and a rule of property which depends on such a shifting and indefinite distinction is not likely to prove satisfactory.”
That there was no substantial damage in this case *231is shown by the agreed facts. The following utterly petty and trivial matters are all the plaintiff could muster in order to obtain an extraordinary remedy in a court of equity with which to oppose a work of great public interest and importance :
‘1 That the erection of the poles and the construction of said line would to some extent interfere with the mowing of grass and weeds next to the hedge and along the public highway, and with the trimming of the hedge with a machine; that this plaintiff has a machine with which he can trim the hedge, but that he never has trimmed the hedge with a machine ; that the plaintiff has mowed the weeds and grass along the outside .of said hedge with a machine ; that there is a little piece of hedge along section lo which Mr. McCann bought from Mr. Ellis that has some sumac growing in the public highway but not next to the hedge ; that there is a wire fence there and it is set in about four feet, and the sumac is in the highway and not next to the fence.”
I am not in favor of opening the' courts to injunction suits which are purely obstructive, which are brought merely for the vindication of a theory, and which have for their basis nothing more than an intangible interest in land which suffers nothing but an imaginary injury.
There can be no doubt that the representatives of the people of this state have always heretofore regarded the construction of telegraph and telephone lines upon the public highwrays as imposing no additional burden. In 1868 the legislature passed an act which provides as follows :
“Corporations created for the purpose of constructing and maintaining magnetic-telegraph lines are authorized to set their poles, piers, abutments, wires and other fixtures along, upon, and across, any of the public roads, streets and waters of this state, in such manner as not to incommode the public in the use of *232such roads, streets, and waters.” (Gen. Stat. 1868, ch. 23, §74; Gen. Stat. 1901, §1342.)
In 1885 it passed an act authorizing the organization of corporations for the construction and maintenance of telephone lines, and providing as follows :
"All such corporations shall have all the rights and powers conferred, and be subject to all the liabilities and duties imposed, by the general laws of this state upon telegraph corporations.” (Laws 1885, ch. 104, § 2; Gen. Stat 1901, § 1252.)
Acquiescence for so many years in these acts which make no reference whatever to additional compensation amounts to a popular approval of the enlarged use of the highways of the state here contended for. It is true that a telephone-pole does monopolize that portion of a public highway which it occupies. The monopoly, however, is entirely reasonable. It obstructs and interferes with no other highway use, and is entirely compatible with all other highway uses at all times. Since it cannot be seriously controverted that the telephone is now an invaluable adjunct to travel and other highway purposes acknowledged to be proper, the principle announced in W. U. Telegraph Co. v. Rich, 19 Kan. 517, 27 Am. Rep. 159, ought to apply. In that case land was condemned for a railroad which obtained a mere easement. The fee and the right to make use of the land in all ways not incompatible with the interests of the railroad remained in the landowner. Then a telegraph line was established over the condemned tract. There was the same opportunity to say in that suit that there is in this one that the owner was being deprived of his land ; that there was no reason for him to make a donation of his property to private or to public interests • and that the advance of civilization should- not be *233made at the expense of the few. But Mr. Justice Brewer disposed of the matter by saying that the construction of the telegraph line was “damnum absque injuria, ... or perhaps more correctly, it was damages already paid for.”
Telephone-poles cannot be excluded from the highway merely because they are immovable. To immobility must be added an unreasonable interference with the general use of the highway or an unreasonable interference with the rights of the abutter, and herein lies the fallacy of the argument in terroreto of my dissenting associates. It does not follow from the fact that a telephone line may be established upon the highway that a railroad may be built there or that a transportation company may dig a canal along its length and fill it with a fleet of boats. It is perfectly plain that new uses may not be allowed to overthrow, or even substantially to impair, the old.
The decision of cases of the character indicated may safely be left until they shall arise. Meanwhile, the one under consideration ought not to' be determined by a counting of the cases on either' side of the proposition involved. The strongest reasons should control. Those so ably presented by Chief Justice Johnston in the majority opinion, though in opposition to his personal view, and the considerations noted above impel me to concur in affirming the judgment of the district court.